On Petition for Rehearing.
Myers, C. J.
12. We have withheld action upon the petition for a rehearing in this cause, awaiting the decision of the Supreme Court of the United States as the final arbiter, involving the question originally determined by us, as to the validity of the Carmack amendment to the interstate commerce act, and that is the question upon which rehearing is urged. This question was determined in that court on January 3, 1911, in the case of Atlantic, etc., R. Co. v. Riverside Mills (1911), 219 U. S. 186, 31 Sup. Ct. 164, 55 L. Ed. 167, adversely to the contention of appellant.
The petition for a rehearing is therefore overruled.